Opinion issued September 16, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00039-CV
                             ———————————
                   LARRY AND SHELIA BALL, Appellants
                                          V.
                     THE CITY OF PEARLAND, Appellee


               On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
                     Trial Court Case No. 104288-CV


                           MEMORANDUM OPINION

      Larry and Shelia Ball appeal from the trial court’s order granting the City of

Pearland’s motion to dismiss under Texas Rule of Civil Procedure 91a. In the trial

court, the Balls sought a declaration that they had a right to repurchase property that

was taken pursuant to the City’s power of eminent domain in 2002. They argued that
a statute enacted in 2003, which provides a limited right to repurchase property taken

for public use, should apply retroactively to them. They maintained that the failure

to apply the later-enacted statute retroactively to their situation deprived them of due

process under the United States and Texas Constitutions. Finally, they asserted that

they possessed a remaining ownership interest in the property. The trial court

rejected these arguments, finding the entire lawsuit to be baseless.

      We agree that the Balls’ lawsuit is baseless in law and fact because the later-

enacted statute does not apply retroactively and because the Balls have no remaining

interest in the surface estate of the land that was the subject of the 2002 taking. We

affirm.

                                     Background

      Larry and Shelia Ball owned a 5.549-acre tract of land in Brazoria County (the

“property”). Around 2000, the City of Pearland (the “City”) filed suit to acquire the

property by eminent domain “to be used for construction and connection of public

safety facilities and other related uses” as authorized by Article 11, Section 5 of the

Texas Constitution. The Balls and the City of Pearland settled. The City agreed to

pay $625,000 in just compensation, and the trial court entered an agreed final

judgment on October 25, 2002. The agreed final judgment recited the procedural

history and the parties’ stipulations. The decretal language provided, in relevant part:

      It is therefore,


                                           2
              ORDERED that the 5.549 acres described in Exhibit “A”,
      Plaintiff, City, is hereby vested with fee simple title and that fee simple
      title to this property is hereby divested out of Defendants, Ball. It is,
      further,

             ORDERED that the fee simple title to the 5.549 acres described
      in Exhibit “A” is decreed to and vested in Plaintiff, City, provided,
      however, there is excluded from the estate vested in Plaintiff, City, and
      reserved to Defendants, Ball, any interest which they may have in all
      oil, gas, sulfur and other minerals under the fee simple title provided,
      however, that the Defendants, Ball, shall not be permitted to explore,
      develop, drill, mine, operate or produce for such oil, gas, sulfur and
      other minerals on the surface of the fee simple title, but will be
      permitted to extract oil, gas, sulfur and other minerals from and under
      the 5.549 acres by directional drilling or other means outside the
      boundaries of the 5.549 acres. It is, further,

             ORDERED that Defendants, Ball, have and recover of and from
      Plaintiff, City, the sum of SIX HUNDRED TWENTY-FIVE
      THOUSAND TWO HUNDRED EIGHTY-SIX DOLLARS
      ($625,286.00).

      ....

      In 2003, the Texas Legislature enacted legislation that provided, under certain

circumstances, a mechanism for the repurchase of property taken through eminent

domain.1 The statute, subchapter E of the Texas Property Code, allows the person

from whom real property was acquired by eminent domain for a public use to

repurchase the property if the public use for which it was acquired was canceled

before such use, no progress was made toward that public use within ten years of the




1
      See TEX. PROP. CODE §§ 21.101–.103.
                                          3
date of acquisition, or within ten years of acquisition, the property is no longer

needed for such use or for a substantially similar one.2

      In 2019, the Balls requested information regarding the status and progress of

the property’s public use. In August 2019, they filed suit seeking a declaratory

judgment that the intended public use of the property was canceled, that subchapter

E of the Property Code applies, and that they have the right to repurchase the

property. The City filed special exceptions arguing that the Legislature expressly

made subchapter E effective only as to acquisitions of property after January 1, 2004.

The Balls amended their petition to seek a declaration that the City did not take the

property “in fee simple unconditional.” The City again specially excepted arguing

that subchapter E does not apply retroactively and that it took ownership without

conditions and with a reservation of mineral rights to the Balls. The trial court

granted the special exceptions and ordered the Balls to amend their petition by

November 22, 2019.

      Before the deadline for the Balls to file their second amended petition, the

City of Pearland filed a motion to dismiss the Balls’ case under Texas Rule of Civil

Procedure 91a because it was baseless in law or fact. The City argued that the

Legislature expressly made subchapter E apply prospectively, and it did not apply

to the acquisition of the Balls’ property in 2002. The City also argued that the agreed


2
      See id. § 21.101(a).
                                          4
final judgment included no conditions or possibility of reverter and that the Balls

had no right to repurchase the property.

      The Balls’ live pleading at the time of the trial court’s ruling alleged: (1) the

City did not take the property “fee simple unconditional”; (2) finding only

prospective application of subchapter E based on legislative intent would deprive

them of due process under the United States and Texas constitutions; and (3) they

are entitled to the property under a theory of reversion because the property was

never used “for construction and connection of public safety facilities and other

related uses.” In response to the second amended petition, the City asserted that there

is no constitutional right to repurchase property taken pursuant to eminent domain

and for which a property owner was justly compensated. It also argued that the Balls

had previously agreed that they received just compensation in the 2002 agreed

judgment.

      In December 2019, the trial court dismissed the entire suit with prejudice, and

the Balls appealed.

                                      Analysis

      On appeal, the Balls contend that the court erred by granting the motion to

dismiss. First, they argue that the City acquired the property subject to the condition

that the property be put to a public use. Second, they argue that they have a

constitutional right to repurchase the property because the City failed to use it for a


                                           5
public use for more than 17 years. They maintain that their exclusion from the

subchapter E repurchase program deprived them of “just compensation.” Third, they

argue that they have “a future interest, whether reversionary or otherwise, in the

property.”

I.    Standard of review

      Rule 91a allows a party to move for early dismissal of a cause of action on the

grounds that it has no basis in law or fact. TEX. R. APP. P. 91a.1. “A cause of action

has no basis in law if the allegations, taken as true, together with inferences

reasonably drawn from them, do not entitle the claimant to the relief sought.” Id. “A

cause of action has no basis in fact if no reasonable person could believe the facts

pleaded.” Id. We review a trial court’s dismissal under Rule 91a de novo. Walker v.

Owens, 492 S.W.3d 787, 789 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

      “An agreed judgment has the same effect as any court judgment.” Gulf Ins.

Co. v. Burns Motors, Inc., 22 S.W.3d 417, 422 (Tex. 2000). “An agreed judgment

should be construed in the same manner as a contract.” Id. We consider the entire

agreed judgment, and we construe it in a manner that renders none of the provisions

meaningless. Id.

II.   Fee simple, surface, and mineral estates

      “An estate in land that is conveyed or devised is a fee simple unless the estate

is limited by express words or unless a lesser estate is conveyed or devised by


                                          6
construction or operation of law.” TEX. PROP. CODE § 5.001(a). Generally, when the

term “fee simple title” is applied to “land,” it means “the absolute and indefeasible

ownership of everything from the top of the ground to the center of the earth.” Cty.

Sch. Trustees of Upshur Cty. v. Free, 154 S.W.2d 935, 937 (Tex. Civ. App.—

Texarkana 1941, writ ref’d w.o.m.). “An instrument conveying land in fee simple

transfers both the surface estate and all minerals and mineral rights, unless the

instrument contains a reservation or expresses a contrary intention.” Hysaw v.

Dawkins, 483 S.W.3d 1, 8 (Tex. 2016). “Texas law has always recognized that a

landowner may sever the mineral and surface estates and convey them separately.”

Coyote Lake Ranch, LLC v. City of Lubbock, 498 S.W.3d 53, 60 (Tex. 2016). “A

grantor may withhold for itself a part of its estate . . . by granting the entire estate

but reserving the portion it desires to retain . . . .” Piranha Partners v. Neuhoff, 596

S.W.3d 740, 748 (Tex. 2020).

      “A governmental unit exercises its power of eminent domain through the

process referred to as condemnation.” Burris v. Metro. Transit Auth. of Harris Cty.,

266 S.W.3d 16, 19 (Tex. App.—Houston [1st Dist.] 2008, no pet.). “Condemnation

is the formal process by which private property is taken for a public use without the

owner’s consent, but on the payment of adequate compensation.” San Jacinto River

Auth. v. Medina, 19-0400, 2021 WL 1432227, at *4 (Tex. Apr. 16, 2021). Eminent

domain and condemnation procedures are governed by chapter 21 of the Texas


                                           7
Property Code. See TEX. PROP. CODE §§ 21.001–.103. “[T]he powers granted to

condemn land are limited to the amount of property reasonably necessary for the

public use.”3 King v. Harris Cty. Flood Control Dist., 210 S.W.2d 438, 441 (Tex.

Civ. App.—Galveston 1948, writ ref’d n.r.e.).




3
      Ordinarily, and “[e]xcept where otherwise provided by law, the interest acquired by
      a condemnor under this chapter does not include the fee simple title to real property,
      either public or private.” TEX. PROP. CODE § 21.045. Article 3270, which was the
      predecessor to section 21.045, has been construed as a codification of the general
      rule limiting the amount of property taken for public use:

             We are not unmindful of the provisions of Article 3270, Vernon’s
             Ann. Civ. Stats., which is a part of the statutory provisions relating to
             the subject of Eminent Domain (Title 52). This article provides that
             ‘except where otherwise expressly provided by law, the right secured
             (under the power of eminent domain) shall not be so construed as to
             include the fee simple estate in lands.’

             As stated in Texas Jurisprudence, ‘this enactment is but an
             enunciation of the general rule, obtaining even in the absence of
             statute, that the condemnation of property for a public use divests its
             owner of no right further than is necessary for the purpose for which
             the condemnation was authorized.’ 16 Tex. Jur. 679.

      Meaney v. Nueces Cty. Nav. Dist. No. 1, 222 S.W.2d 402, 407 (Tex. Civ. App.—
      San Antonio 1949, writ ref’d). Here, the City of Pearland did not acquire by
      condemnation fee simple title to the entire 5.549-acre tract of land because the
      agreed final judgment reserved to the Balls certain mineral rights. Moreover, the
      Balls did not argue in the trial court or in this court that their rights were affected in
      any way by section 21.045. See TEX. PROP. CODE § 21.045.
                                              8
III.   Pearland acquired unconditional rights to the surface estate of the
       property.

       In 2002, the Balls entered into an agreed final judgment regarding the

property. In the judgment, the court recited the procedural history. The second

paragraph of the judgment states:

       Plaintiff, City filed this proceeding to acquire fee simple title to the
       land, and all improvements located thereon, of a 5.549 acre tract of land
       (the “Property”) more particularly described in Exhibit “A”, for the
       purpose of acquiring property to be used for construction and
       connection of public safety facilities and other related uses by Article
       11, Section 5 of the Texas Constitution.

(Emphasis added.)

       The court also recited ten factual statements to which the parties stipulated.

Based in part on the stipulations, the court concluded that it had jurisdiction. The

court then decreed:

       It is therefore,

               ORDERED that the 5.549 acres described in Exhibit “A”,
       Plaintiff, City, is hereby vested with fee simple title and that fee simple
       title to this property is hereby divested out of Defendants, Ball. It is,
       further,

              ORDERED that the fee simple title to the 5.549 acres described
       in Exhibit “A” is decreed to and vested in Plaintiff, City, provided,
       however, there is excluded from the estate vested in Plaintiff, City, and
       reserved to Defendants, Ball, any interest which they may have in all
       oil, gas, sulfur and other minerals under the fee simple title provided,
       however, that the Defendants, Ball, shall not be permitted to explore,
       develop, drill, mine, operate or produce for such oil, gas, sulfur and
       other minerals on the surface of the fee simple title, but will be
       permitted to extract oil, gas, sulfur and other minerals from and under

                                           9
      the 5.549 acres by directional drilling or other means outside the
      boundaries of the 5.549 acres. It is, further,

             ORDERED that Defendants, Ball, have and recover of and from
      Plaintiff, City, the sum of SIX HUNDRED TWENTY-FIVE
      THOUSAND TWO HUNDRED EIGHTY-SIX DOLLARS
      ($625,286.00).

      ....

      The Balls contend on appeal that the statement of purpose at the beginning of

the judgment is a condition on the use of the property. The City of Pearland argues

that the statement of purpose was a recital, not a condition. We agree with the City.

      A recital is “an account or description of some fact or thing.” Recital, BLACK’S

LAW DICTIONARY (11th ed. 2019); see Griffith Techs., Inc. v. Packers Plus Energy

Servs. (USA), Inc., No. 01-17-00097-CV, 2017 WL 6759200, at *4 (Tex. App.—

Houston [1st Dist.] Dec. 28, 2017, no pet.) (mem. op.) (“A recital in a contract acts

as the formal statement establishing the reason for the transaction.”). “Recitations

preceding the decretal portion of a judgment are not a part of the rendered judgment.”

Pye’s Auto Sales, Inc. v. Gulf States Fin. Co., No. 01-05-00670-CV, 2007 WL

1559933, at *4 (Tex. App.—Houston [1st Dist.] May 31, 2007, no pet.) (mem. op.);

see Goode v. Avis Rent–A–Car, Inc., 832 S.W.2d 202, 203 (Tex. App.—Houston

[1st Dist.] 1992, writ denied) (“The validity of summary judgment does not rest in,

nor is it controlled or qualified by, the recitals, it is only decretal portion of judgment

that operates as an adjudication of the cause.”); Ellis v. Mortgage & Trust, Inc., 751


                                            10
S.W.2d 721, 724 (Tex. App.—Fort Worth 1988, no writ) (“The recitations preceding

the decretal portion of the written instrument do not suffice to complete the rendition

of the judgment. . . . Although reasons and findings are proper inclusions in a

judgment, the reasons given form no part of the judgment rendered.”); see also State

v. Brownlow, 319 S.W.3d 649, 653 (Tex. 2010) (“Express decretal language in a

judgment controls over recitals.”).

      The statement of purpose precedes the decretal language of the agreed

judgment, and it forms no part of the judgment rendered. See Pye’s Auto Sales, 2007

WL 1559933, at *4. The agreed judgment reserved mineral rights to the Balls, and

it expressly ordered that the City take “fee simple title” to the 5.549-acre tract. Thus,

fee simple title to the surface estate vested in the City of Pearland. See Piranha

Partners, 596 S.W.3d at 748; Coyote Lake Ranch, 498 S.W.3d at 60; Hysaw, 483

S.W.3d at 8. The agreed final judgment did not reserve or retain for the Balls any

property rights to the surface estate. It did not include any provision for the Balls to

repurchase the property taken by the City. Construing the agreed final judgment as

written, we conclude that the City’s ownership of the surface estate was

unconditional. See Gulf Ins. Co., 22 S.W.3d at 422.

      Relying on El Dorado Land Co., L.P. v. City of McKinney, 395 S.W.3d 798

(Tex. 2012), the Balls further argue that they possess a future interest in the property.

El Dorado Land Company sold property to the City of McKinney to be used for a


                                           11
public park. 395 S.W.3d at 799. The special warranty deed conveying the land to the

city expressly included two conditions: (1) “the conveyance was ‘subject to the

requirement and restriction that the property shall be used only as a Community

Park,” and (2) “[i]f the city decided not to use the property for that purpose, the deed

further granted El Dorado the right to purchase the property.” Id. As we have

explained, the 2002 agreed judgment did not include any conditions on the

conveyance to the City of Pearland. It did not expressly give the Balls any right to

repurchase the property. We conclude that the Balls possess no future interest in the

surface estate of the property.

III.   The Balls are not entitled to repurchase the property under the Property
       Code.

       The Balls assert that they should be permitted to repurchase the property in

accordance with subchapter E of chapter 21 of the Texas Property Code. They make

several arguments, none of which are meritorious.

       First, the Balls argue that they have a common law vested interest in the

property that would entitle them to repurchase the property under a retroactive

application of subchapter E. We have explained that the Balls retained only a mineral

interest in the property by virtue of the 2002 agreed judgment. Fee simple title to the

surface estate of the property vested in the City of Pearland, and the Balls possess

no present or future rights in the property, aside from the mineral rights.



                                          12
      Next, the Balls make several arguments in support of retroactive application

of subchapter E. They argue that the court has the ability to apply subchapter E

retroactively because the only indication of prospective application is mere

legislative intent and the constitutional prohibition against ex post facto laws does

not apply. They also advocate for retroactive application under equitable principles.

      When a statute is clear and unambiguous, we must apply its words according

to their common meaning.4 Hegar v. Am. Multi-Cinema, Inc., 605 S.W.3d 35, 40–

41 (Tex. 2020). The Legislature unambiguously made subchapter E effective on

January 1, 2004, and prospective in application. See Act of June 1, 2003, 78th Leg.,

R.S., ch. 1307, §§ 1–4, 2003 Tex. Sess. Law Serv. Ch. 1307.

      When it enacted subchapter E of chapter 21 of the Property Code, the

Legislature expressly provided that the statute would take effect on January 1, 2004,

and that it would apply prospectively only, not retroactively. Id. The Act “relating


4
      The “General and Special Laws of Texas” is the official publication of the laws
      enacted by the Texas Legislature and certified by the Secretary of State. See TEX.
      CONST. art. III, § 43(a) (“The Legislature shall provide for revising, digesting and
      publishing the laws, civil and criminal . . . .”); TEX. CONST. art. IV, § 21 (“He [the
      secretary of state] shall authenticate the publication of the laws . . . .”); Murphy v.
      State, 95 S.W.3d 317, 321 n.4 (Tex. App.—Houston [1st Dist.] 2002, pet. denied)
      (“Other than the publication of the session laws, Texas does not publish an official
      set     of     its    laws     similar    to      the    United     States     Code.”);
      https://lrl.texas.gov/collections/sessionlaws.cfm (last accessed Aug. 2, 2021) (“The
      General and Special Laws of Texas, often referred to as the ‘session laws,’ constitute
      a complete set of all bills passed into law by each session of the Texas Legislature.
      The Secretary of State assigns each Act a chapter number. Following each
      legislative session, the Acts are arranged in chapter-number order and are published
      as a bound set.”).
                                            13
to the repurchase of real property acquired by a governmental entity through eminent

domain” provides:

         SECTION 2:         Chapter 21, Property Code, is amended by adding
         Subchapter E to read as follows . . . .

         SECTION 3.         (a) Subchapter E, Chapter 21, Property Code, as
         added by this Act, applies only to a real property interest acquired by a
         governmental entity on or after the effective date of this Act.

         (b) A real property interest that was acquired by a governmental entity
         before the effective date of this Act through eminent domain for a
         public use is governed by the law as it existed immediately before the
         effective date of this Act, and that law is continued in effect for that
         purpose.

         SECTION 4:         This Act takes effect January 1, 2004.

Id.

         Because the Legislature expressly and unambiguously provided that the Act

applied only to real property interests acquired on or after the effective date of the

Act, no court has discretion to apply the statute retroactively. See Hegar, 605 S.W.3d

at 41.

         Finally, the Balls argue that failing to apply subchapter E retroactively

violates their constitutional rights. The Balls’ second amended petition pleaded:

         13. Here the Defendants are asking the Court to excuse seventeen
         years of inaction following a condemnation proceeding. The Court’s
         application of legislative intent to a statute with no clear textual
         limitations currently infringes upon Plaintiff’s Due Process under the
         5th and 14th Amendment of the Due Process Clause of the Constitution,
         as well as Article 1, Section 19 of the Texas Constitution. U.S. Const.
         amend. XIV; U.S. Const. Amend. V; Tex. Const. art. I, § 19. Such

                                            14
      deprivation of personal property cannot be ignored. The Plaintiffs’
      Constitutional rights should not be jeopardized to justify the
      Defendants’ delay of nearly 2 decades when there is a statute allowing
      for restoring the Plaintiff’s constitutional rights. Legislative Intent
      should not be used to circumvent the Plaintiff’s constitutional rights.

Clerk’s R. 84.

      In their appellate brief, the Balls argued:

      28. The US Constitution states that private property shall not be
      taken for public use without just compensation, and that no State shall
      deprive any person of life, liberty, or property, without due process of
      law. U.S. Const. Amend V; U.S. Const. amend. XIV, § 1. Further, the
      Texas Constitution provides for a similar restriction against the
      deprivation of property except by due course of the law of the land.
      Tex. Const. art. I, § 19. In this case PEARLAND has precluded the
      BALLS from just compensation by disallowing them to participate in
      the existing statutory repurchase laws. PEARLAND has potentially
      profited from seventeen plus years of increased land value and growth
      in the area surrounding the property and if PEARLAND has cancelled
      the public use for the land then the BALLS should be able to repurchase
      the property back from PEARLAND at its present market value.

App. Br. 12.

      We have already concluded that the Legislature unambiguously enacted

subchapter E to be only prospective in application. To the extent that the Balls have

intended to argue that the statute is unconstitutional as applied to them, the

arguments are inadequately briefed. See TEX. R. APP. P. 38.1.

                                     Conclusion

      We affirm the trial court’s judgment.




                                          15
                                              Peter Kelly
                                              Justice

Panel consists of Justices Kelly, Guerra, and Farris.




                                         16